      Case 1:16-cv-09517-LAK-KHP Document 331 Filed 10/08/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                           Plaintiffs,
                                                       Civil Action No. 16-CV-9517(LAK)(KHP)
            v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and WENDY
  EBER,

                           Defendants,

            and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                           Nominal Defendants.


                                 DECLARATION OF BRIAN C. BROOK

       1.         I, Brian C. Brook, am an attorney licensed to practice law in the State of New

York and in this Court, among other jurisdictions. I am the principal of the law firm of Brook &

Associates, PLLC, and have been counsel of record for the Plaintiffs in the above-captioned case

since its initial filing in December 2016.




                                                   1
      Case 1:16-cv-09517-LAK-KHP Document 331 Filed 10/08/20 Page 2 of 2




        2.      I submit this declaration and the exhibit attached hereto in support of the Motion

to Approve the Gumaer Estate Settlement.

        3.      Attached as Exhibit 1 is a true and correct copy of the settlement agreement

between Plaintiffs, the Gumaer Estate, and certain trusts that are not parties to this action. It has

been redacted to remove the names of certain non-parties who may be beneficiaries of those non-

party trusts.

        4.      Appendix B to the settlement agreement is a proposed order that the parties have

agreed upon.


        I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.



        Dated: October 8, 2020

                                               /s Brian C. Brook          .
                                               Brian C. Brook




                                                  2
